     4:17-cv-00954-BHH       Date Filed 03/01/21     Entry Number 143       Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

 Steven Vernon Bixby, #6024,            )
                                        )          Civil Action No. 4:17-cv-954-BHH
                            Petitioner, )
                   vs.                  )
                                        )
 Bryan P. Stirling, Commissioner,       )                 Opinion and Order
 South Carolina Department of           )
 Corrections; and Willie D. Davis,      )
 Warden, Kirkland Reception and         )
 Evaluation Center,                     )
                                        )
                        Respondents. )


       Petitioner, Steven Vernon Bixby (“Petitioner”), represented by counsel and under

a sentence of death, seeks habeas corpus relief pursuant to 28 U.S.C. § 2254. This action

is before the Court on Petitioner’s motion to alter or amend the Court’s March 31, 2020

Order overruling Petitioner’s objections, accepting United States Magistrate Judge

Thomas E. Rogers’ Report and Recommendation, granting Respondents’ motion for

summary judgment, and denying the petition for a writ of habeas corpus. (ECF Nos. 131,

136, 139.) For the reasons stated below, the motion to alter or amend is granted in part

and denied in part.

                                   LEGAL STANDARD

       The Court’s March 31, 2020 Order constitutes a “judgment” under Federal Rule of

Civil Procedure 54(a), and Petitioner’s motion to alter or amend is properly analyzed

under Rule 59(e). A court may grant a motion to alter or amend under Rule 59(e) “(1) to

accommodate an intervening change in controlling law; (2) to account for new evidence

not available at trial; or (3) to correct a clear error of law or prevent manifest injustice.”

Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007) (citation and quotation marks
                                              1
     4:17-cv-00954-BHH        Date Filed 03/01/21   Entry Number 143       Page 2 of 3




omitted). “In general, ‘reconsideration of a judgment after its entry is an extraordinary

remedy which should be used sparingly.’” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148

F.3d 396, 403 (4th Cir. 1998) (quoting 11 Wright et al., Federal Practice and Procedure §

2810.1, at 124 (2d ed. 1995)). The Fourth Circuit Court of Appeals has stated that “mere

disagreement” with the district court’s ruling does not support a Rule 59 motion.

Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir. 1993). Moreover, “Rule 59 motions

should not be used to rehash issues already ruled upon because a litigant is displeased

with the result.” Ridgeway v. Stevenson, 2011 WL 1466325, at *2 (D.S.C. Apr. 15, 2011)

(citing Hutchinson, 994 F.2d at 1082).

                                       DISCUSSION

       In his motion to alter or amend, Petitioner correctly notes that this Court, in the

March 31, 2020 Order, failed to address whether a certificate of appealability should issue

under 28 U.S.C. § 2253. See Rule 11, Rules Governing Section 2254 Cases in the United

States District Courts (“The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.”). This was error and the Court will

amend the March 31, 2020 Order to include a ruling on whether a certificate of

appealability should issue.

       The remainder of the motion to alter or amend does not raise an intervening

change in law, reveal new evidence that should be accounted for, or demonstrate clear

error in the Court’s March 31, 2020 Order. Rather, the motion rehashes issues already

raised and disposed of in the Court’s prior ruling. The motion provides no basis for

reconsideration and is therefore denied.




                                             2
    4:17-cv-00954-BHH        Date Filed 03/01/21   Entry Number 143     Page 3 of 3




                                     CONCLUSION

      For the reasons stated above, Petitioner’s motion to alter or amend the Court’s

March 31, 2020 Order is GRANTED only to the extent that it seeks a determination as to

whether a certificate of appealability should issue; in all other respects the motion is

DENIED.

      IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

March 1, 2021
Charleston, South Carolina




                                           3
